Title: To George Washington from Robert Morris, 28 January 1786
From: Morris, Robert
To: Washington, George



Dear Sir
Philad[elphi]a Jany 28th 1786

I did intend to save you the trouble of sending up the ten Dollars advanced to Jno. Fairfax on your Account & for that purpose took his draft on you for that Sum & remitted it to Messrs Josiah Watson & Co. from whom I have received it back at my own request & herein transmit the same with a receipt on it.
Whatever belongs to, or is connected with you, will ever meet attention from me. Mrs Morris joins me in thanks to Mrs Washington & yourself with assurances of the Warmest reciprocal good wishes for hers & your Health & happiness. I am with sincere attachmt Dear Sir Your most obedt Servt

Robt Morris

